DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/03/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The Search Report for British Application No. 1907917.7 dated June 4, 2019 was not included by the applicant.  All other Foreign documents were included and reviewed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheurenberg; Helmut et al. US 4505355 A, hereinafter Scheurenberg.
Regarding claim 1, Scheurenberg discloses (Fig. 1) a vehicle including: 
a set of wheels (1) or tracks; 
a first hydraulic circuit (21) including a first hydraulic pump (3) and a hydraulic motor (2), the first hydraulic pump being arranged to supply hydraulic pressure to drive the hydraulic motor (via lines 21a, 21b), the hydraulic motor being arranged to drive the wheels or tracks to drive the vehicle in motion over a ground surface (Col 4 Ln 1-22); 
a second hydraulic circuit (7, 32) including a second hydraulic pump (4, 31) for supplying hydraulic pressure (via steering cylinder (30) and/or braking cylinder (6)) for braking or steering the vehicle (Col 4 Ln 31-41, Col 7 Ln 1-23); and 
a third hydraulic circuit ((26), originating at (27), or (45) originating at (44)) for supplying hydraulic pressure for braking or steering the vehicle in the event of failure of the second hydraulic circuit; wherein the third hydraulic circuit is arranged to supply hydraulic pressure generated by the hydraulic motor driven by momentum of the vehicle in motion over the ground surface (Col 5 Ln 52-59, Col 6 Ln 29-36 or Col 7 Ln 12-14, 50-55).
Regarding claim 2, Scheurenberg discloses (Fig. 1) the hydraulic motor is operable by a flow of hydraulic fluid between first (21a) and second ports (21b) of the hydraulic motor, and the third hydraulic circuit is fluidly connected to both of the first and second ports to supply pressure from either one of the first and second ports which is at a higher pressure than the other (Col 4 Ln 31-41, Col 7 Ln 1-23).
Regarding claim 3, Scheurenberg discloses (Fig. 1) the second and third hydraulic circuits are arranged to supply hydraulic pressure for braking the wheels or tracks (Col 4 Ln 31-41, Col 7 Ln 1-23).
Regarding claim 4, Scheurenberg discloses (Fig. 1) the second and third hydraulic circuits are arranged to supply hydraulic pressure for braking the wheels or tracks (Col 4 Ln 31-41, Col 7 Ln 1-23).
Regarding claim 5, Scheurenberg discloses (Fig. 1) the wheels or tracks are wheels (1), and the second and third hydraulic circuits are arranged to supply hydraulic pressure for steering the wheels (Col 7 Ln 12-14, 50-55).
Regarding claim 6, Scheurenberg discloses (Fig. 1) an additional hydraulic circuit (7), the additional hydraulic circuit including an additional hydraulic pump (4) for supplying hydraulic pressure for braking the wheels (Col 4 Ln 31-41, Col 7 Ln 1-23); the third hydraulic circuit being further arranged to supply hydraulic pressure for braking the wheels in the event of failure of the additional hydraulic circuit (Col 4 Ln 31-41).
Regarding claim 7, Scheurenberg discloses (Fig. 1) the hydraulic motor is operable by a flow of hydraulic fluid between first (21a) and second ports (21b) of the hydraulic motor, and the third hydraulic circuit is fluidly connected to both of the first and second ports to supply pressure from either one of the first and second ports which is at a higher pressure than the other (Col 4 Ln 31-41, Col 7 Ln 1-23).
Regarding claim 8, Scheurenberg discloses (Fig. 1) the wheels or tracks are wheels (1), and the second (32) and third (45) hydraulic circuits are arranged to supply hydraulic pressure for steering the wheels (Col 7 Ln 12-14, 50-55); 
the vehicle including an additional hydraulic circuit (7), the additional hydraulic circuit including an additional hydraulic pump (4) for supplying hydraulic pressure for braking the wheels (Col 4 Ln 31-41, Col 7 Ln 1-23); and 
further including a fourth hydraulic circuit (26) for supplying hydraulic pressure for braking the wheels in the event of failure of the additional hydraulic circuit, wherein the fourth hydraulic circuit is arranged to supply hydraulic pressure generated by the hydraulic motor driven by the momentum of the vehicle in motion over the ground surface (Col 4 Ln 31-41, Col 7 Ln 1-23).
Regarding claim 9, Scheurenberg discloses (Fig. 1) the hydraulic motor is operable by a flow of hydraulic fluid between first and second ports of the hydraulic motor (Col 4 Ln 31-41, Col 7 Ln 1-23), and each of the third (45) and fourth (26) hydraulic circuits is fluidly connected to both of the first (21a) and second (21b) ports to supply pressure from either one of the first and second ports which is at a higher pressure than the other (via valves (44 or 27)).

Regarding claim 10, Scheurenberg discloses (Fig. 1) a method for controlling a vehicle, the vehicle including:
 a set of wheels (1) or tracks; 
a first hydraulic circuit (21) including a first hydraulic pump (3) and a hydraulic motor (2), the first hydraulic pump being arranged to supply hydraulic pressure to drive the hydraulic motor (via lines 21a, 21b), the hydraulic motor being arranged to drive the wheels or tracks to drive the vehicle in motion over a ground surface (Col 4 Ln 1-22); 
a second hydraulic circuit (7, 32) including a second hydraulic pump (4, 31) for supplying hydraulic pressure (via steering cylinder (30) and/or braking cylinder (6)) for braking or steering the vehicle (Col 4 Ln 31-41, Col 7 Ln 1-23); and 
a third hydraulic circuit ((26), originating at (27), or (45) originating at (44)) for supplying hydraulic pressure for braking or steering the vehicle in the event of failure of the second hydraulic circuit;
the method including: arranging the third hydraulic circuit to supply hydraulic pressure generated by the hydraulic motor driven by momentum of the vehicle in motion over the ground surface; and in the event of failure of the second hydraulic circuit, supplying hydraulic pressure from the third hydraulic circuit for braking or steering the vehicle (Col 5 Ln 52-59, Col 6 Ln 29-36 or Col 7 Ln 12-14, 50-55).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                            
	
/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745